Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 1 of 11 Page ID #:319



             CENTER FOR DISABILITY ACCESS
      1      Ray Ballister, Jr., Esq., SBN 111282
      2      Russell Handy, Esq., SBN 195058
             Phyl Grace, Esq., SBN 171771
      3      Dennis Price, Esq., SBN 279082
             Isabel Masanque, Esq., SBN 292673
      4      Chris Carson, Esq., SBN 280048
             Mail: PO Box 262490
      5      San Diego, CA 92196-2490
             Delivery: 9845 Erma Road, Suite 300
      6      San Diego, CA 92131
             (858) 375-7385; (888) 422-5191 fax
      7      phylg@potterhandy.com
      8      Attorneys for Plaintiff
      9
     10
                                     UNITED STATES DISTRICT COURT
     11                             CENTRAL DISTRICT OF CALIFORNIA
     12
     13      Chris Langer,                            Plaintiff’s Reply Brief in Support
                           Plaintiff,                 of Motion for Summary
     14                                               Judgment
     15          v.
     16      Colorado Professional Building,           Date:    June 3, 2019
             LLC, a California Limited Liability       Time:    10:00 a.m.
     17      Company;                                  Ctrm:    10C
             I & G Pharmacy, Inc., a California
     18      Corporation;                             Hon. Judge S. James Otero
     19                    Defendants.
     20
     21
     22
     23
     24
     25
     26
     27
     28




          Plaintiff’s Reply Brief               Case No. 2:18-CV-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 2 of 11 Page ID #:320




      1            MEMORANDUM OF POINTS AND AUTHORITIES
      2                              I. INTRODUCTION
      3           Defendants oppose Plaintiff’s motion for summary judgment on the
      4   grounds that Plaintiff lacks standing and that the parking and transaction
      5   counter violations have now been remediated. However, Defendants’
      6   arguments regarding standing demonstrate a misunderstanding of the
      7   standing analysis under Chapman. Additionally, the defense has failed to
      8   establish mootness because the parking is still not compliant and the
      9   violations are the type of violations reasonably expected to recur. There is
     10   no defense in this case. The court should grant Plaintiff’s motion.
     11
          II.PLAINTIFF HAS MET THE BROAD AND LIBERAL TEST
     12                    FOR STANDING IN ADA CASES
     13        Given the generous and broad standing requirement for ADA cases,
     14   Defendant’s arguments against standing lack merit. Decades ago, the
     15   Supreme Court held that in civil rights cases—especially where private
     16   enforcement suits are the primary method of obtaining compliance—
     17   standing must be given a “generous construction” and defined “as broadly
     18   as is permitted by Article III of the Constitution.”1 The Ninth Circuit has
     19   expressly applied this holding to ADA cases: “The Supreme Court has
     20   instructed us to take a broad view of constitutional standing in civil rights
     21   cases, especially where, as under the ADA, private enforcement suits are
     22   the primary method of obtaining compliance with the Act.”2
     23           In Chapman v. Pier 1 Imports,3 which was decided by an en banc
     24   panel. Chapman holds that an ADA plaintiff: (1) “must demonstrate that
     25   he has suffered an injury-in-fact,” and (to obtain injunctive relief), (2)
     26
     27
     28   1
            Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 & 212 (1972).
          2
            Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 -1040 (9th Cir. 2008).
          3
            Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
                                                      2

          Plaintiff’s Reply Brief                     Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 3 of 11 Page ID #:321




      1   demonstrate a “real and immediate threat of repeated injury” in the future.4
      2   Plaintiff will discuss and apply each element to the facts of the present
      3   case.
      4
              A.      Plaintiff suffered an injury in fact because he personally
      5               encountered the inaccessible parking conditions at the
                      Pharmacy on February 27, 2018.
      6
                   Under the ADA, the general rule is that persons with disabilities are
      7
          entitled to “full and equal enjoyment” of facilities, privileges and
      8
          accommodations offered by places of public accommodation.5 A specific
      9
          act of discrimination is the “failure to remove architectural barriers” that
     10
          are readily achievable to remove.6 The Chapman court held, therefore, a
     11
          plaintiff’s rights are violated under the ADA “when a disabled person
     12
          encounters an accessibility barrier [that] interferes with the plaintiff's full
     13
          and equal enjoyment of the facility.”7
     14
                   But what constitutes a barrier that interferes with full and equal
     15
          enjoyment? Chapman answered this question definitively: “Because the
     16
          ADAAG establishes the technical standards required for ‘full and equal
     17
          enjoyment,’ if a barrier violating these standards relates to a plaintiff's
     18
          disability, it will impair the plaintiff's full and equal access, which
     19
          constitutes ‘discrimination’ under the ADA. That discrimination satisfies
     20
          the ‘injury-in-fact’ element . . . .”8 This is an objective test:
     21                  A disabled person who encounters a “barrier,” i.e.,
     22
                  an architectural feature that fails to comply with an
                  ADAAG standard relating to his disability, suffers
     23           unlawful discrimination as defined by the ADA. Indeed,
                  by establishing a national standard for minimum levels of
     24           accessibility in all new facilities, the ADAAG removes the
                  risk of vexatious litigation that a more subjective test
     25           would create. Those responsible for new construction are
     26
          4
     27     Chapman, supra, 631 F.3d at 946.
          5
            42 U.S.C. § 12182(a).
     28   6
            42 U.S.C. § 12182(b)(2)(A)(iv).
          7
            Chapman, supra, 631 F.3d at 947.
          8
            Chapman, supra, 631 F.3d at 947 (emphasis added).
                                                 2

          Plaintiff’s Reply Brief                   Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 4 of 11 Page ID #:322



                    on notice that if they comply with the ADAAG's
      1             objectively measurable requirements, they will be free
      2             from suit by a person who has a particular disability
                    related to that requirement.9
      3            In the present case, Mr. Langer was driving his van during his visit
      4   to the Pharmacy.10 When he arrived, he found that there was no van
      5   accessible parking space for him to park and deploy his wheelchair. As
      6   outlined in Plaintiff’s motion, there is no question that this was unlawful
      7   barrier. And there can be no question that this barrier relates to Mr.
      8   Langer’s disability. Mr. Langer is a wheelchair user that requires a
      9   compliant access aisle in order to properly and safely exit his vehicle.
     10            Thus, there can be no dispute that Mr. Langer suffered an injury in
     11   fact during his visit in February 2018.
     12
     13       B.      Mr. Langer has standing to obtain injunctive relief because
                      he is deterred from returning to Pharmacy until the
     14               unlawful barriers are removed.
     15
                   The final question before the court in a standing inquiry is whether

     16
          a plaintiff can establish that there is ongoing injury or a real likelihood of

     17
          future injury.11 It is axiomatic that if there is no ongoing or likely future

     18
          injury, then a plaintiff has no standing for injunctive relief. Chapman

     19
          firmly established that there are two ways to demonstrate such standing:

     20
          “Demonstrating an intent to return to a noncompliant accommodation is

     21
          but one way for an injured plaintiff to establish Article III standing to

     22
          pursue injunctive relief. A disabled individual also suffers a cognizable

     23
          injury if he is deterred from visiting a noncompliant public

     24
          accommodation because he has encountered barriers related to his

     25
          disability there.”12

     26
          9
     27     Chapman, supra, 631 F.3d at 948, fn. 5 (internal cites and quotes omitted for
          readability).
     28   10
             See Ex. 1 attached hereto, Supplemental Decl. of Langer, ¶ 2.
          11
             Chapman, supra, 631 F.3d at 946-47.
          12
             Chapman, supra, 631 F.3d at 949.
                                                    2

          Plaintiff’s Reply Brief                      Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 5 of 11 Page ID #:323




      1           In the present case, Mr. Langer has alleged such deterrence.
      2   Because he cannot safely park, he is deterred from further patronizing the
      3   property.”13 This evidence is uncontroverted and more than sufficient to
      4   meet the threshold for standing, especially given that courts have held that
      5   standing should be construed generously, liberally and to the broadest
      6   extent possible in these ADA cases.
      7           Moreover, stating an intention to return to a store after the barriers
      8   have been fixed is sufficient to establish standing: “When asked in his
      9   deposition whether he had any plans to return to the store, Doran
     10   answered, ‘Yes, once it's fixed.’ This deposition testimony demonstrates
     11   both Doran's continued deterrence from patronizing the store and his
     12   intention to return in the future once the barriers to his full and equal
     13   enjoyment of the goods and services offered there have been removed.”14
     14   The Doran court summarized, “Allegations that a plaintiff has visited a
     15   public accommodation on a prior occasion and is currently deterred from
     16   visiting that accommodation by accessibility barriers establish that a
     17   plaintiff's injury is actual or imminent.”15
     18           Similarly, in the very first case to establish deterrence-standing (a
     19   case coincidentally handled by plaintiff’s counsel), the Ninth Circuit held,
     20   “We hold that a disabled individual who is currently deterred from
     21   patronizing a public accommodation due to a defendant's failure to
     22   comply with the ADA has suffered ‘actual injury.’ Similarly, a plaintiff
     23   who is threatened with harm in the future because of existing or
     24   imminently threatened non-compliance with the ADA suffers ‘imminent
     25   injury.’”16
     26
     27   13
             See DKT No. 23-2, Plaintiff’s SUF, SUF #11.
     28   14
             Doran, 524 F.3d 1034 (9th Cir. 2008).
          15
             Doran, supra, 524 F.3d at 1041.
          16
             Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002).
                                                    2

          Plaintiff’s Reply Brief                     Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 6 of 11 Page ID #:324




      1           The defense claims that Mr. Langer cannot prove an intent to return
      2   because his visit in February 2018 occurred after attending a mediation.
      3   However, Mr. Langer has stated that he travels to Los Angeles County
      4   often to eat, shop, attends auctions and other events in the County on a
      5   regular and ongoing basis, including Griffith Park, which is less than 10
      6   miles away from the Pharmacy. The Pharmacy is therefore a convenient
      7   place for him to shop.17 Once the violations are removed, he intends to
      8   return to the Pharmacy whenever he is in the area.18
      9           The defense claims that Mr. Langer does not have any concrete
     10   plans to return to the Pharmacy. However, the Ninth Circuit has weighed
     11   in on this topic. In Civ. Rights Educ.,19 several disabled plaintiffs sued a
     12   hotel chain for inaccessibility under the ADA. They did not have any
     13   concrete or specific plans to return and the defendants argued that it was
     14   not enough to say that “they do not plan to stay at the hotels unless and
     15   until [defendant] remedies the violation.”20 But the Ninth Circuit rejected
     16   the defense argument: “The Named Plaintiffs need not intend to visit the
     17   hotels until after remediation” because “under the ADA, once a plaintiff
     18   has actually become aware of discriminatory conditions existing at a
     19   public accommodation, and is thereby deterred from visiting or
     20   patronizing that accommodation, the plaintiff has suffered an injury [that]
     21   continues so long as equivalent access is denied.”21 Thus, there is no
     22   question that there is ongoing injury or a real likelihood of future injury
     23   under these circumstances.
     24
     25
     26   17
             See DKT No. 23-2, Plaintiff’s SUF, SUF #27
          18
     27      See DKT No. 23-2, Plaintiff’s SUF, SUF #28.
          19
             Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir.
     28   2017)
          20
             Civ. Rights Educ., 867 F.3d at 1100.
          21
             Civ. Rights Educ., 867 F.3d at 1100-1101.
                                                      2

          Plaintiff’s Reply Brief                       Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 7 of 11 Page ID #:325




      1           In sum, Plaintiff has met each of the requirements under Chapman
      2   to establish standing.
      3
      4 III. THE DEFENDANTS HAVE NOT MET THE “FORMIDABLE”
      5                    BURDEN OF ESTABLISHING MOOTNESS
      6           “[T]he test for mootness…is a stringent one. Mere voluntary
      7   cessation of allegedly illegal conduct does not moot a case; if it did, the
      8   courts would be compelled to leave the defendant free to return to his old
      9   ways.”22 Moreover, “[i]t is well settled that a defendant’s voluntary
     10   cessation of a challenged practice does not deprive a federal court of its
     11   power to determine the legality of the practice.”23 A claimed remedy
     12   “might become moot if subsequent events make it absolutely clear that the
     13   allegedly wrongful behavior could not reasonably be expected to recur.”24
     14   The party asserting mootness has “the heavy burden of persuading the
     15   Court that the challenged conduct cannot be reasonably expected to
     16   recur.”25 One court, presiding over an ADA case, summarized the standard
     17   as follows:
     18           The burden of establishing mootness by voluntary
                  compliance is a heavy one. A request for prospective relief
     19           can be mooted by a defendant's voluntary compliance if the
                  defendant meets the “formidable burden” of demonstrating
     20           that it is “absolutely clear the allegedly wrongful behavior
                  could not reasonably be expected to recur.” Such a burden
     21           will typically be met only by changes that are permanent in
                  nature and that foreclose a reasonable chance of recurrence
     22           of the challenged conduct.
     23
     24           Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004)
     25   (internal cites and quotes omitted for readability).
     26
          22
     27      United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203-04
          (1968) (citation and internal punctuation omitted).
     28   23
             City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982).
          24
             Friends of the Earth, 528 U.S. at 167.
          25
             Id.
                                                     2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 8 of 11 Page ID #:326




      1            Here, injunctive relief is not moot because the van accessible
      2   parking is still not compliant: the access aisle is three inches too narrow;
      3   the access aisle has slopes measuring 6.4%; and the “NO PARKING”
      4   lettering is the incorrect size.26 Additionally, the transaction counter is a
      5   non-permanent counter.27
      6            Furthermore, the ADA not only requires that businesses provide
      7   accessible facilities, i.e. facilities that physically comply with the Access
      8   Standards, but they have an ongoing duty to ensure that those accessible
      9   features remain ready to be used by persons with disabilities: “A public
     10   accommodation shall maintain in operable working condition those
     11   features of facilities and equipment that are required to be readily
     12   achievable to and usable by persons with disabilities . . ..” 28 C.F.R. §
     13   36.211(a). The Department of Justice explains the purpose of this
     14   Regulation:
     15            Section 36.211 Maintenance of Accessible Features
     16            Section 36.211 provides that a public accommodation shall
                   maintain in operable working condition those features of
     17            facilities and equipment that are required to be readily
                   accessible to and usable by persons with disabilities by the
     18            Act or this part. The Act requires that, to the maximum extent
                   feasible, facilities must be accessible to, and usable by,
     19            individuals with disabilities. This section recognizes that it is
                   not sufficient to provide features such as accessible routes,
     20            elevators or ramps, if those features are not maintained in
                   a manner that enables individuals with disabilities to use
     21            them.
     22
          28 C.F.R., Part 36, Appendix C, § 36.211 (emphasis added). “A violation
     23
          of the ADA can occur where a defendant’s business is in compliance with
     24
          ADAAG requirements, but that defendant does not maintain its compliant
     25
          features in a useable manner.” Kohler v. Flava Enterprises, Inc., 826 F.
     26
          Supp. 2d 1221, 1227-28 (S.D. Cal. 2011). Here, the defendant failed to
     27
     28
          26
               See DKT No. 23-2, Plaintiff’s SUF, SUF #22-24.
          27
               See DKT No. 23-2, Plaintiff’s SUF, SUF #26.
                                                    2

          Plaintiff’s Reply Brief                     Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 9 of 11 Page ID #:327




      1   maintain their parking space in a useable manner on the date of Mr.
      2   Langer’s visit. Because paint fades and signs wear, the failure to maintain
      3   an accessible parking space is one that can reasonably, and often does,
      4   reoccur. This is also especially true for a non-permanent transaction
      5   counter that can be removed at any time. Thus, Defendants have failed to
      6   establish mootness.
      7
               IV.THE COURT SHOULD MAINTAIN SUPPLEMENTAL
      8            JURISDICTION OVER THE UNRUH STATE CLAIM
      9           BECAUSE THE FEDERAL CLAIM IS NOT MOOT AND
                     IN THE INTERESTS OF JUDICIAL ECONOMY
     10           As argued above, Plaintiff’s federal claim is not moot. However,
     11   even if the Court finds that the defendants’ remediation is sufficient to
     12   establish mootness, this court should still maintain supplemental
     13   jurisdiction given the significant resources that have been put into the case
     14   and this court’s familiarity with the case.
     15           When the federal claims are dismissed from the case, the District
     16   Court has discretion whether to maintain its supplemental jurisdiction
     17   over the state claims or dismiss them.28 The “justification” underlying the
     18   decision whether to maintain supplemental jurisdiction or dismiss a case,
     19   “lies in considerations of judicial economy, convenience and fairness to
     20   litigants . . . .”29 In fact, the Courts have recognized that judicial economy
     21   is the “essential policy behind the modern doctrine of pendent
     22   jurisdiction” and it supports “the retention of pendent jurisdiction in any
     23   case where substantial judicial resources have already been committed, so
     24   that sending the case to another court will cause a substantial duplication
     25   of effort.”30 In other words, there must be a consideration of the impact
     26
     27
     28   28
             Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991).
          29
             United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966).
          30
             United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966)
                                                    2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 10 of 11 Page ID #:328




      1   that dismissal will have on judicial economy with an eye towards the
      2   avoidance of multiplicity of litigation.
      3           Thus, in cases where the federal claim is dropped at a stage of the
      4   litigation where there has been substantial investment of resources,
      5   common sense and judicial economy warrant the keeping of the case.
      6   Consider some of the key cases:
      7
                       Aydin Corp. v. Loral Corp. 718 F.2d 897, 904 (9th Cir. 1983)
      8
                        (district court found to have acted properly in keeping the
      9                 case, “because the record shows that the court and the
     10                 litigants had expended considerable time on the pendent
                        claims before the antitrust claims were dismissed.”);
     11
                       State of Ariz. v. Cook Paint & Varnish Co. 541 F.2d 226, 227
     12                 -228 (9th Cir. 1976) (district court correctly kept the case
     13                 where, “the court and the litigants had expended considerable
                        time on [the state claims] before the [federal claim] was
     14                 dismissed.”);
     15                Brady v. Brown, 51 F.3d 810, 816 (9th Cir. 1995) (where the
     16                 district court properly considered, “whether a return to state
                        court would have been a waste of judicial resources when the
     17                 case had been in federal court for some time” and where the
     18                 9th Circuit approved the fact that the “district court decided
                        to retain the state claims based in part on the efforts already
     19
                        expended by counsel.”)
     20
     21           In the present case, the defendants have failed to address the fact
     22   that this case has been well developed and is ready for adjudication in
     23   federal court. This is the paradigm of a situation where a federal court acts
     24   appropriately in keeping jurisdiction over a state claim even if the federal
     25   claim falls out.
     26           The plaintiff’s Unruh claim is for a single statutory penalty of
     27   $4,000. This Court acts properly in keeping the modest remaining state
     28   claim and it certainly does not infringe upon any principle of comity,
          especially given that the state claim is entirely predicated upon a federal
                                                 2

          Plaintiff’s Reply Brief                    Case No. 2:18-CV-03859-SJO-JEM
Case 2:18-cv-02267-SJO-FFM Document 31 Filed 05/24/19 Page 11 of 11 Page ID #:329




      1   violation. In fact, the concept of comity weighs heavily in favor of keeping
      2   the present case in federal court under these circumstances: “There may,
      3   on the other hand, be situations in which the state claim is so closely tied
      4   to questions of federal policy that the argument for exercise of pendent
      5   jurisdiction is particularly strong.”31 Here, of course, the Unruh state
      6   claim is entirely predicted upon and co-extensive with the federal ADA
      7   claim.32
      8           In fact, most district courts that actually take the time to weigh the
      9   factors will keep supplemental jurisdiction over the state claims under
     10   these circumstances.33 Again, though, the ADA claim is not moot. The
     11   court does not even need to reach this analysis. But if the ADA claim was
     12   moot, the court still acts properly in keeping the Unruh claim.
     13
     14                             V. CONCLUSION
     15           For the foregoing reasons, the plaintiff respectfully requests this
     16   Court grant the plaintiff’s motion.
     17
     18   Dated: May 24, 2019                CENTER FOR DISABILITY ACCESS
     19
     20                                      BY: /s/ Isabel Rose Masanque
     21                                         ISABEL ROSE MASANQUE
                                                Attorney for Plaintiff
     22
     23
     24
     25
          31
             Gibbs, supra, 383 U.S. at 727.
     26   32
             See Complaint (Docket Entry 1), ¶ 51.
          33
     27      See, e.g., Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1131 (C.D. Cal. 2005);
          LaFleur v. S&A Family LLC, 2014 WL 2212018, *5 (C.D. Cal. 2014); Munson v. Del
     28   Taco, Inc., 2006 WL 4704611, *6 (C.D. Cal. 2006); Martinez v. Longs Drug Stores,
          Inc., 2005 WL 2072013, *6 (E.D. Cal. 2005); Langer v. McHale, 2014 WL 5422973,
          *1 (S.D. Cal. 2014).
                                                     2

          Plaintiff’s Reply Brief                  Case No. 2:18-CV-03859-SJO-JEM
